Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on June 25 2021, claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.  

Considering objective evidence present in the application  indicating obviousness or nonobviousness.  

Claims 1 - 3, 10 - 11, 14 - 16 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (CN106656781A) hereinafter Ting in view of  Liu et al. (US20130259060A1) hereinafter Liu. 
As per claim 1.  A packet processing method, (Ting, par0054 teaches Fig. 1 is a flowchart of a method for a path ID to guide packet forwarding according to an embodiment of the present invention).
wherein the method is applied to a source device and comprises: (Ting, par0056 teaches Fig. 3 is a schematic structural diagram of a forwarding device located at the first node of a specified path).
obtaining a packet comprising a destination address; (Ting, par0065 teaches step 101, the first node on the designated path carries the path identifier of the designated path in the message [obtaining a packet], and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;)
wherein the forwarding path is a path for forwarding the packet from the source device to a destination device corresponding to the destination address; and ; (Ting, par0013, 0036 teaches the first node on the specified path carries the path identifier of the specified path in the message, and the path identifier is placed in the extension layer or destination address field or outer label of the message header, and the path identifier is used to guide the forwarding of messages… a first receiving module, configured to receive a message, the destination address field of the message or the outer label or the extension layer of the message header carries the path identifier of the specified path, and the path identifier is used to guide the message forwarding).
 (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting does not explicitly discloses obtaining outbound interface information of a network device on a forwarding path based on the destination address of the packet.
          Liu however discloses obtaining outbound interface information of a network device on a forwarding path based on the destination address of the packet, (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtaining outbound interface information of a network device on a forwarding path based on the destination address of the packet, as taught by Liu in the method of Ting, so sending path selection in a GRE tunnel 

As per claim 2.  Ting and Liu disclose the method according to claim 1.
          Ting  further discloses wherein the outbound interface information of the network device on the forwarding path comprises outbound interface information of the source device, and the method further comprises: (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
forwarding the packet to a next-hop network device of the source device through an outbound interface corresponding to the outbound interface information of the source device. (Ting, par0046, 0065, 0069 teaches form a path identifier forwarding entry, wherein the path identifier forwarding entry includes the node to the next. The outbound interface information of the one-hop node and the path identifier of the specified path….Step 101, the first node on the designated path carries the path identifier of the designated path in the message…Step 102: After the message carries the path identifier, the forwarding node on the designated path forwards the message to the downstream node on the designated path according to the path identifier forwarding entry.)

As per claim 3.  Ting and Liu disclose the method according to claim 2.
          Ting  further discloses wherein the packet header comprises a first field, and the first field stores location information of the outbound interface information of the source device in the packet header. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).

As per claim 10.  A packet forwarding method, (Ting, par0054 teaches Fig. 1 is a flowchart of a method for a path ID to guide packet forwarding according to an embodiment of the present invention).
wherein the method is applied to a network device and comprises:  (Ting, par0056 teaches Fig. 3 is a schematic structural diagram of a forwarding device located at the first node of a specified path).
receiving a packet, wherein a packet header of the packet comprises (Ting, par0065 teaches step 101, the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;)
wherein the forwarding path is a path for forwarding the packet from the source device to a destination device corresponding to the destination address; and ; (Ting, par0013, 0036 teaches the first node on the specified path carries the path identifier of the specified path in the message, and the path identifier is placed in the extension layer or destination address field or outer label of the message header, and the path identifier is used to guide the forwarding of messages… a first receiving module, configured to receive a message, the destination address field of the message or the outer label or the extension layer of the message header carries the path identifier of the specified path, and the path identifier is used to guide the message forwarding).
wherein a packet header of the packet comprises outbound interface information that is of the network device and that is used to forward the packet (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
sending the packet to a next-hop network device of the network device through the outbound interface (Ting, par0046, 0069 teaches form a path identifier forwarding entry, wherein the path identifier forwarding entry includes the node to the next The outbound interface information of the one-hop node and the path identifier of the specified path….Step 102: After the message carries the path identifier, the forwarding node on the designated path forwards the message to the downstream node on the designated path according to the path identifier forwarding entry.)
          Ting does not explicitly discloses determining, based on the outbound interface information, an outbound interface corresponding to the outbound interface information.
          Liu however discloses determining, based on the outbound interface information, an outbound interface corresponding to the outbound interface information (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, based on the outbound interface information, an outbound interface corresponding to the outbound interface information, as taught by Liu in the method of Ting, so sending path selection in a GRE tunnel by using next-hop address information and outbound interface information allows a packet sending path to be independently selected, each path of a GRE tunnel to be reasonably configured and efficiently used, and the packet sending efficiency to be improved, see Liu par0022.

As per claim 11.  Ting and Liu disclose the method according to claim 10.
(Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting does not explicitly discloses before the determining, based on the outbound interface information, of the outbound interface corresponding to the outbound interface information, the method further comprises: obtaining the outbound interface information of the network device from the packet header based on the location information that is of the outbound interface.
          Liu however discloses before the determining, based on the outbound interface information, of the outbound interface corresponding to the outbound interface information, the method further comprises: obtaining the outbound interface information of the network device from the packet header based on the location information that is of the outbound interface (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of before the determining, based on the outbound interface information, of the outbound interface corresponding to the outbound interface information, the method further comprises: obtaining the outbound interface information of the network device from the packet header based on the location information that is of the outbound interface, as taught by Liu in the method of Ting, so sending path selection in a GRE tunnel by using next-hop address information and outbound interface information allows a packet sending path to be independently selected, each path of a GRE tunnel to be reasonably configured and efficiently used, and the packet sending efficiency to be improved, see Liu par0022.

As per claim 14.  A packet processing apparatus, (Ting, par0095, 0100 teaches this embodiment also provides a message transmission device, which is located at the head node on a
specified path. As shown in FIG. 3…the apparatus may further include:).
wherein the apparatus is applied to a source device and comprises: (Ting, par0056 teaches Fig. 3 is a schematic structural diagram of a forwarding device located at the first node of a specified path).
at least one processor; one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instruct the at least one processor to cause the source device to: (Ting, par0128 teaches the controller [processor, memory, instructions] will pass the southbound interface protocol such as PCEP (Path Computation Element Protocol), BGP-LS (Border Gateway Protocol-Link-state), openflow (open flow) or netconf ( The extension of protocols such as network configuration) sends the PATH ID and the mapping information of all nodes on the PATH to all nodes passing on the path;)
obtain a packet comprising a destination address; (Ting, par0065 teaches step 101, the first node on the designated path carries the path identifier of the designated path in the message [obtaining a packet], and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;)
wherein the forwarding path is a path for forwarding the packet from the source device to a destination device corresponding to the destination address; and (Ting, par0013, 0036 teaches the first node on the specified path carries the path identifier of the specified path in the message, and the path identifier is placed in the extension layer or destination address field or outer label of the message header, and the path identifier is used to guide the forwarding of messages… a first receiving module, configured to receive a message, the destination address field of the message or the outer label or the extension layer of the message header carries the path identifier of the specified path, and the path identifier is used to guide the message forwarding).
encapsulate a packet header for the packet, wherein the packet header comprises the outbound interface information of the network device that forwards the packet on the forwarding path. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting does not explicitly discloses obtain outbound interface information of a network device on a forwarding path based on the destination address of the packet.
          Liu however discloses obtain outbound interface information of a network device on a forwarding path based on the destination address of the packet, (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtain outbound interface information of a network device on a forwarding path based on the destination address of the packet, as taught by Liu in the apparatus of Ting, so sending path selection in a GRE tunnel by using next-hop address information and outbound interface information allows a packet sending path to be independently selected, each path of a GRE tunnel to be reasonably configured and efficiently used, and the packet sending efficiency to be improved, see Liu par0022.

As per claim 15.  Ting and Liu disclose the method according to claim 14.
(Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
wherein the instructions further instruct the at least one processor to cause the source device to: forward the packet to a next-hop network device of the source device through an outbound interface corresponding to the outbound interface information of the source device. (Ting, par0046, 0065, 0069 teaches form a path identifier forwarding entry, wherein the path identifier forwarding entry includes the node to the next. The outbound interface information of the one-hop node and the path identifier of the specified path….Step 101, the first node on the designated path carries the path identifier of the designated path in the message…Step 102: After the message carries the path identifier, the forwarding node on the designated path forwards the message to the downstream node on the designated path according to the path identifier forwarding entry.)

As per claim 16.  Ting and Liu disclose the apparatus according to claim 15.
(Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).

As per claim 18.  A packet forwarding apparatus, (Ting, par0095, 0100 teaches this embodiment also provides a message transmission device, which is located at the head node on a
specified path. As shown in FIG. 3…the apparatus may further include:).
wherein the apparatus is applied to a network device and comprises:  (Ting, par0056 teaches Fig. 3 is a schematic structural diagram of a forwarding device located at the first node of a specified path).
at least one processor; one or more memories coupled to the at least one processor and storing instructions for execution by the at least one processor, the instructions instruct the at least one processor to cause the network device to: (Ting, par0128 teaches the controller [processor, memory, instructions] will pass the southbound interface protocol such as PCEP (Path Computation Element Protocol), BGP-LS (Border Gateway Protocol-Link-state), openflow (open flow) or netconf ( The extension of protocols such as network configuration) sends the PATH ID and the mapping information of all nodes on the PATH to all nodes passing on the path;)
receive a packet, wherein a packet header of the packet comprises; (Ting, par0065 teaches step 101, the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;)
determine, based on the outbound interface information, an outbound interface corresponding to the outbound interface information; and (Ting, par0013, 0036 teaches the first node on the specified path carries the path identifier of the specified path in the message, and the path identifier is placed in the extension layer or destination address field or outer label of the message header, and the path identifier is used to guide the forwarding of messages… a first receiving module, configured to receive a message, the destination address field of the message or the outer label or the extension layer of the message header carries the path identifier of the specified path, and the path identifier is used to guide the message forwarding).
send the packet to a next-hop network device of the network device through the outbound interface. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label, and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting does not explicitly discloses outbound interface information that is of the network device and that is used to forward the packet.
          Liu however discloses outbound interface information that is of the network device and that is used to forward the packet (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of outbound interface information that is of the network device and that is used to forward the packet, as taught by Liu in the apparatus of Ting, so sending path selection in a GRE tunnel by using next-hop address information and outbound interface information allows a packet sending path to be independently selected, each path of a GRE tunnel to be reasonably configured and efficiently used, and the packet sending efficiency to be improved, see Liu par0022.

As per claim 19.  Ting and Liu disclose the apparatus according to claim 18.
          Ting  further discloses wherein the packet header further comprises a first field; the first field stores location information of the outbound interface information of the network device in the packet; and wherein the instructions further instruct the at least one processor to cause the (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting does not explicitly discloses obtain the outbound interface information of the network device from the packet header based on the location information that is of the outbound interface information of the network device in the packet header and that is stored in the first field.
          Liu however discloses obtain the outbound interface information of the network device from the packet header based on the location information that is of the outbound interface information of the network device in the packet header and that is stored in the first field (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtain the outbound interface information of the network device from the packet header based on the location .

Claims 4 - 7, 9, 12 - 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of  Liu, and further in view of Nainar et al. (US20180034727A1) hereinafter Nainar.
As per claim 4.  Ting and Liu disclose the method according to claim 3.
          Ting  further discloses the array is used to store the outbound interface information of the network device on the forwarding path, each element in the array stores one piece of outbound interface information; and the field, storing the location information of the outbound interface information of the source device in the packet header, stores the outbound interface information of the source device. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).

          Nainar however discloses wherein the packet header further comprises a segment list; the segment list comprises an array, the array is used to store the interface information of the network device on the forwarding path, each element in the array stores one piece of interface information, and (Nainar, par0056 teaches packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively).
each element in the array has an index number of the element; and the first field, storing the location information of the interface information of the source device in the packet header, stores an index number of an element corresponding to the interface information of the source device. (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet header further comprises a segment list; the segment list comprises an array, the array is used to store the interface information of the network device on the forwarding path, each element in the array stores one piece of interface information, and each element in the array has an index number of the element; and the first field, storing the location information of the interface information of the source device in the packet header, stores an index number of an element corresponding to the interface information of the source device, as taught by Nainar in the method of Ting and Liu, so segment routing is source based routing where the source chooses a path and encodes it in a packet header, per-flow routing states are maintained in the ingress node, see Nainar, par0003.

As per claim 5.  Ting, Liu  and Nainar disclose method according to claim 4.
          Ting and Liu do not explicitly disclose wherein elements in the array in the segment list are arranged in a sequence of forwarding the packet by network devices comprised in the forwarding path, and index numbers of the elements indicate the forwarding sequence.
          Nainar however discloses wherein elements in the array in the segment list are arranged in a sequence of forwarding the packet by network devices comprised in the forwarding path,  (Nainar, par0056 teaches Packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively).
and index numbers of the elements indicate the forwarding sequence (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein elements in the array in the segment list are arranged in a sequence of forwarding the packet by network devices comprised in the forwarding path, and index numbers of the elements indicate the forwarding sequence, as taught by Nainar in the method of Ting and Liu, so segment routing is source based routing where the source chooses a path and encodes it in a packet header, per-flow routing states are maintained in the ingress node, see Nainar, par0003.

As per claim 6.  Ting and Liu disclose the method according to claim 3.

          Liu however discloses further comprises outbound interface information, of the outbound interface information of the next-hop network device (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprises outbound interface information, of the outbound interface information of the next-hop network device, as taught by Liu in the method of Ting, so sending path selection in a GRE tunnel by using next-hop address information and outbound interface information allows a packet sending path to be independently selected, each path of a GRE tunnel to be reasonably configured and efficiently used, and the packet sending efficiency to be improved, see Liu par0022.
          Ting and Liu do not explicitly disclose wherein the packet further comprises a second field, and the packet header further comprises information of the next-hop network device; and after the receiving a packet, the method further comprises: modifying, according to an indication of the second field, the location information that is of the information of the network device in the packet and that is stored in the first field into location information of the information of the next-hop network device in the packet header.
(Nainar, par0065 teaches Packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively…A first label (D) for node D and a second label (E) [a second field] for node E can be inserted before the source and destination fields of packet 520. Node C can forward packet 520 toward node D. Node D receives packet 520 and modifies it as packet 530 by removing label (D), leaving label (E) inserted before the source address of host A and the destination address of node F. Node D forwards packet 530 toward node E. Assuming no errors are detected, transit node X can receive packet 530 and forward the packet to node E.).
the location information that is of the information of the network device in the packet and that is stored in the first field into location information of the information of the next-hop network device in the packet header (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet further comprises a second field, and the packet header further comprises information of the next-hop network device; and after the receiving a packet, the method further comprises: modifying, according to an indication of the second field, the location information that is of the information of the network device in the packet and that is stored in the first field into location information of the information of the next-hop network device in the packet header, as taught by Nainar in the method of Ting and Liu, so segment routing is source based routing where the source chooses a path and encodes it in a packet header, per-flow routing states are maintained in the ingress node, see Nainar, par0003.

As per claim 7.  Ting and Liu disclose the method according to claim 1.
          Ting and Liu do not explicitly disclose wherein the method further comprises: encapsulating an internet protocol version 6 (IPv6) header for the packet, wherein the IPv6 header comprises a destination address field, and the destination address field stores the outbound interface information of the source device.
          Nainar however discloses wherein the method further comprises: encapsulating an internet protocol version 6 (IPv6) header for the packet, wherein the IPv6 header comprises a destination address field, and the destination address field stores the outbound interface information of the source device (Nainar, par0023, 0021 teaches an ingress node of a segment routing domain inserts an SRH into an existing IPv6 header of a packet, which includes a stack (or list) of segments. The segments can include addresses of nodes in the segment routing domain and an address of a final destination of the packet….The policy flags define the type of IPv6 addresses encoded into the policy list 218. Each address is described by 3 bits: not present (0x0), ingress segment routing (SR) provider edge (PE) address (0x1), egress SR PE address (0x2), and original source address (0x3). Policy list fields 218 contain addresses representing specific nodes in the SR path: (1) ingress SR PE, which is an IPv6 address representing the SR node that has imposed the SRH (ingress SR domain node), (2) egress SR PE, which is the IPv6 address representing the egress SR domain node, and (3) original source address, which is the IPv6 address originally present in the source address field of the packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises: encapsulating an internet protocol version 6 (IPv6) header for the packet, wherein the IPv6 header comprises a destination address field, and the destination address field stores the outbound interface information of the source device, as taught by Nainar in the method of Ting and Liu, so segment routing is source based routing where the source chooses a path and encodes it in a packet header, per-flow routing states are maintained in the ingress node, see Nainar, par0003.

As per claim 9.  Ting and Liu disclose method according to claim 1.
          Ting and Liu do not explicitly disclose wherein the packet header is a segment routing header.
          Nainar however discloses wherein the packet header is a segment routing header. (Nainar, par0020, 0023 teaches An example format of this new segment routing header (SRH) 200 is shown in FIG. 2… An ingress node of a segment routing domain inserts an SRH into an existing IPv6 header of a packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet header is a segment routing header, as taught by Nainar in the method of Ting and Liu, so segment routing is source based routing where the source chooses a path and encodes it in a packet header, per-flow routing states are maintained in the ingress node, see Nainar, par0003.

As per claim 12.  Ting and Liu disclose the method according to claim 11.
          Ting  further discloses the array is used to store the outbound interface information of the network device on the forwarding path, each element in the array stores one piece of outbound interface information; and the field, storing the location information of the outbound interface information of the source device in the packet header, stores the outbound interface information of the source device. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting and Liu do not explicitly disclose wherein the packet header further comprises a segment list, the segment list comprises an array, an element in the array is used to store the 
          Nainar however discloses wherein the packet header further comprises a segment list, the segment list comprises an array, an element in the array is used to store the interface information of the network device, and  (Nainar, par0056 teaches Packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively).
the element in the array has an index number; and that the first field stores location information of the information of the network device in the packet comprises: the first field stores an index number of an element corresponding to the interface information of the network device (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).


As per claim 13.  Ting and Liu disclose the method according to claim 11.
          Ting does not explicitly discloses further comprises outbound interface information, of the outbound interface information of the next-hop network device.
          Liu however discloses further comprises outbound interface information, of the outbound interface information of the next-hop network device (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprises 
          Ting and Liu do not explicitly disclose wherein the packet further comprises a second field, and the packet header further comprises information of the next-hop network device; and after the receiving a packet, the method further comprises: modifying, according to an indication of the second field, the location information that is of the information of the network device in the packet and that is stored in the first field into location information of the information of the next-hop network device in the packet header.
          Nainar however discloses wherein the packet further comprises a second field, and the packet header further comprises information of the next-hop network device; and after the receiving a packet, the method further comprises: modifying, according to an indication of the second field,  (Nainar, par0065 teaches packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively…A first label (D) for node D and a second label (E) [a second field] for node E can be inserted before the source and destination fields of packet 520. Node C can forward packet 520 toward node D. Node D receives packet 520 and modifies it as packet 530 by removing label (D), leaving label (E) inserted before the source address of host A and the destination address of node F. Node D forwards packet 530 toward node E. Assuming no errors are detected, transit node X can receive packet 530 and forward the packet to node E.).
the location information that is of the information of the network device in the packet and that is stored in the first field into location information of the information of the next-hop network device in the packet header (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet further comprises a second field, and the packet header further comprises information of the next-hop network device; and after the receiving a packet, the method further comprises: modifying, according to an indication of the second field, the location information that is of the information of the network device in the packet and that is stored in the first field into location information of the information of the next-hop network device in the packet header, as taught by Nainar in the method of Ting and Liu, so segment routing is source based routing where the source chooses a path and encodes it in a packet header, per-flow routing states are maintained in the ingress node, see Nainar, par0003.
As per claim 17.  Ting and Liu disclose the apparatus according to claim 16.
          Ting  further discloses the array is used to store the outbound interface information of the network device on the forwarding path, each element in the array stores one piece of outbound interface information; and the field, storing the location information of the outbound interface information of the source device in the packet header, stores the outbound interface information of the source device. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting and Liu do not explicitly disclose wherein the packet header further comprises a segment list; the segment list comprises an array, the array is used to store the outbound interface information of the network device on the forwarding path, each element in the array stores one piece of interface information, and each element in the array has an index number of the element; and the first field, storing the location information of the interface information of the source device in the packet header, stores an index number of an element corresponding to the interface information of the source device.
          Nainar however discloses wherein the packet header further comprises a segment list; the segment list comprises an array, the array is used to store the outbound interface information of the network device on the forwarding path, each element in the array stores one piece of (Nainar, par0056 teaches packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively).
each element in the array has an index number of the element; and the first field, storing the location information of the interface information of the source device in the packet header, stores an index number of an element corresponding to the interface information of the source device (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet header further comprises a segment list; the segment list comprises an array, the array is used to store the outbound interface information of the network device on the forwarding path, each element in the array stores one piece of interface information, and each element in the array has an index number of the element; and the first field, storing the location information of the 

As per claim 20.  Ting and Liu disclose the apparatus according to claim 19.
          Ting  further discloses an element in the array is used to store the outbound interface information of the network device, and the element in the array; and the first field, storing the location information of the outbound interface information of the network device in the packet, stores the outbound interface information of the network device. (Ting, par0065, 0067, 0072 teaches the first node on the designated path carries the path identifier of the designated path in the message, and the path identifier is placed in the extension layer or destination address field of the message header or the outer layer label [first field], and the path identifier is used for. directing the forwarding of the message;…the placing the path identifier in the packet header extension layer may include: representing the path identifier by a preset ether type value in the packet header extension layer…wherein the path identifier forwarding entry includes the current node. Outgoing interface information to the next hop node and the path identifier of the specified path).
          Ting and Liu do not explicitly disclose wherein the packet header further comprises a segment list, the segment list comprises an array, an element in the array is used to store the interface information of the network device, and the element in the array has an index number; and the first field, storing the location information of the interface information of the network 
          Nainar however discloses wherein the packet header further comprises a segment list, the segment list comprises an array, an element in the array is used to store the interface information of the network device, and (Nainar, par0056 teaches Packet 400 includes source and destination address fields 402, a next header field 404, a segment routing header (only segment list 405 is shown), and a payload field 408. In this example, packet 400 includes a source address for host A 120 and a destination address for node C 150-2. Next header field 404 is set to SRH because host A 120 is within segment routing domain 490 and, therefore, adds a segment routing header to its packets. Segment list 405 is provided with segments C, D, E, Z of a routing path corresponding to node C, node D, node E, and server Z, respectively).
the element in the array has an index number; and the first field, storing the location information of the interface information of the network device in the packet, stores an index number of an element corresponding to the interface information of the network device. (Nainar, par0020 teaches an example format of this new segment routing header (SRH) 200 is shown in FIG. 2. A next header field 202 is an 8-bit selector that identifies the type of header immediately following the SRH. A header length field 204 is an 8-bit unsigned integer that defines the length of the SRH header in 8-octet units, not including the first eight octets. A routing type field 206 indicates the new routing type. A segment left field 208 is an index, in the segment list, of the current active segment in the SRH. The index is decremented at each segment endpoint.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the packet header further comprises a segment list, the segment list comprises an array, an element in the .

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of  Liu, and further in view of Sung et al. (US20050239456A1) hereinafter Sung.
As per claim 8.  Ting and Liu disclose method according to claim 1.
          Ting does not explicitly discloses to obtain the outbound interface information corresponding to the network device from the packet header.
          Liu however discloses to obtain the outbound interface information corresponding to the network device from the packet header (Liu, par0101, 0116 teaches the PE1 queries a VPN forwarding table or routing table on the PE1 according to the destination address of the original packet, determines a tunnel interface index corresponding to the original packet, and obtains the GRE forwarding entry through querying according to the index…. the querying unit 12 is configured to query… and obtain next-hop address information and outbound interface information of a GRE tunnel used to send the original packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to obtain the outbound interface information corresponding to the network device from the packet header, as 
          Ting and Liu do not explicitly disclose wherein the method further comprises: encapsulating an Ethernet header for the packet, wherein the Ethernet header comprises a destination media access control (MAC) address, and the destination MAC address is used to indicate the network device on the forwarding path.
          Sung however discloses wherein the method further comprises: encapsulating an Ethernet header for the packet, wherein the Ethernet header comprises a destination media access control (MAC) address, and the destination MAC address is used to indicate the network device on the forwarding path. (Sung, par0064 teaches if the device-1 424 desires to send data to the device-2 426, the device-1 424 may generate the Ethernet frame 534 composed of the Ethernet body 534 containing data to be transmitted and the Ethernet header 532 containing a destination address field set to an MAC address of the device-2 426 and a source address field set to its own MAC address. Then, the device-1 424 may generate the MAC frame 500 encapsulating the Ethernet frame 534. The MAC header 510 in the MAC frame 500 contains a destination ID field set to the device ID of the device-2 426 and a source ID field set to the device ID of the device-1 424.)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises: encapsulating an Ethernet header for the packet, wherein the Ethernet header comprises a destination media access control (MAC) address, and the destination MAC address is used to indicate the network device on the forwarding path, as taught by Sung in the method of 

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Lopez et al. (WO2012055631A1) – Related art in the area of a system to build routes from a known origin, destination and intermediate network components over a multi-vendor transmission network, and supported over different network layers in order to establish end-to-end routes and, providing path protection mechanisms.
• Yong (CN102123101B) – Related art in the area of a message processing method and device which are used for solving the problem that the existing message processing is complicated and influences the system performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442